DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-6 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The claims are indefinite because of the following reasons:  
The following terms lack antecedent basis:  “the central axis”  (claim 1, lines 2-3).  
Claims 2-5 are rejected since they suffer the same defects as the claims from which they depend. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-8, 14 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuzmin et al. (U.S. 11,173,428 B2), hereinafter “Kuzmin”; or under 102(a)(1) anticipated by the corresponding international application WO 2017200423 A1.

    PNG
    media_image1.png
    425
    242
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    404
    268
    media_image2.png
    Greyscale

Kuzman teaches a lid and filter cartridge, wherein the lid comprising a plurality of planar levels:  one at the very top proximate the central axis of the filter cartridge housing and including a hole 9 to allow air to escape, and another planer level at the lid bottom.  A mesh section 13 allows the ingress of water into the housing.  The hole 9 opens into a cavity between the lid 8 and a spacer 7 adjacent the bottom of the lid [as in claims 1 and 7].
.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, 11-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (U.S. 2013/0193060 A1), hereinafter “Takeda” in view of Kuzman.

    PNG
    media_image3.png
    189
    541
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    607
    481
    media_image4.png
    Greyscale

Takeda teaches a lid and filter cartridge positioned with a reservoir, wherein the lid comprises a plurality of planar levels:  one at the very top proximate the central axis of the 

He doesn’t specify a space adjacent the bottom of the lid, but as shown above, such a spacer 7 is taught by Kuzman.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the spacer of Kuzman at the bottom of the lid of Takeda, since Kuzman teaches the benefit of preventing air bubble formation between the filtration material surface and the venting zone (col. 4, lines 53-54).

Since the lid top does not come to a point, it is a truncated cone shape [as in claims 3 and 8].  As for claims 6 and 14, the radially extending supports 107 between inlet openings 104 necessarily support the meshes.  

As for claims 5, 13 and 20, Takeda also teaches his lid to be fused (welded) to the housing [0056].

As for claims 4, 12 and 19, having the lid to be removable from the housing would have been within ordinary skill since Takeda teaches his case body 1002b to be capable of opening [0003].

As for claim 11, since Takeda teaches fusing the lid to the cartridge housing, upon modification to include the spacer 7 of Kuzman, it would have been obvious to attach the spacer to the bottom .  

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over either of Kuzman or the modified Takeda, each in further view of Hughes (U.S. 6,524,477).  As shown in figure 13, Hughes teaches a threaded portion 52, 54 including an o-ring 80, 82.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the threads and o-rings of Hughes in the invention of either of Kuzman or the modified Takeda for the benefit of securing the filter cartridge in a water reservoir.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over either of Kuzman or the modified Takeda, each in further view of Kellam et al. (U.S. 10,099,942).  Kellam teaches the plurality of layers of different materials including those listed in claim 16.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the plurality of filter layers in the inventions of Kuzman or the modified Takeda, since such would further perfect the water filtering function desired by the references.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over either of Kuzman or the modified Takeda, each in further view of Reid (U.S. 5,908,553).  Neither reference specifies a foam material for the spacer.  However, such is taught by Reid.  Reid teaches a water filter including a foam pad retainer 36.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have foam spacer material of Rein in either of Kuzman or the modified Takeda, since Reid teaches the benefit of maintaining particulate filter media and preventing channeling (col. 3, lines 13-16).
 
Other Pertinent Art
Before amending the claims, Applicant should also consider the following art.  

    PNG
    media_image5.png
    656
    656
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    85
    636
    media_image6.png
    Greyscale

The reference teaches a filter cartridge for a reservoir and including a lid having two planar levels wherein the inlet openings and mesh 8a, 25 are formed in the lower planar area and an air hole 26 at the upper planar area.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778